
	
		II
		111th CONGRESS
		1st Session
		S. 1174
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Ms. Cantwell (for
			 herself, Ms. Collins, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Public Health Service Act and the Social
		  Security Act to increase the number of primary care physicians and primary care
		  providers and to improve patient access to primary care services, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Preserving Patient Access to
			 Primary Care Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Medical education
					Sec. 101. Recruitment incentives.
					Sec. 102. Debt forgiveness, scholarships, and service
				obligations.
					Sec. 103. Deferment of loans during residency and
				internships.
					Sec. 104. Educating medical students about primary care
				careers.
					Sec. 105. Training in a family medicine, general internal
				medicine, general geriatrics, general pediatrics, physician assistant
				education, general dentistry, and pediatric dentistry.
					Sec. 106. Increased funding for National Health Service Corps
				Scholarship and Loan Repayment Programs.
					Title II—Medicaid Related Provisions
					Sec. 201. Transformation grants to support patient centered
				medical homes under Medicaid and CHIP.
					Title III—Medicare Provisions
					Subtitle A—Primary Care
					Sec. 301. Reforming payment systems under Medicare to support
				primary care.
					Sec. 302. Coverage of patient centered medical home
				services.
					Sec. 303. Medicare primary care payment equity and access
				provision.
					Sec. 304. Additional incentive payment program for primary care
				services furnished in health professional shortage areas.
					Sec. 305. Permanent extension of floor on Medicare work
				geographic adjustment under the Medicare physician fee schedule.
					Sec. 306. Permanent extension of Medicare incentive payment
				program for physician scarcity areas.
					Sec. 307. HHS study and report on the process for determining
				relative value under the Medicare physician fee schedule.
					Subtitle B—Preventive services
					Sec. 311. Eliminating time restriction for initial preventive
				physical examination.
					Sec. 312. Elimination of cost-sharing for preventive benefits
				under the Medicare program.
					Sec. 313. HHS study and report on facilitating the receipt of
				Medicare preventive services by Medicare beneficiaries.
					Subtitle C—Other provisions
					Sec. 321. HHS study and report on improving the ability of
				physicians and primary care providers to assist Medicare beneficiaries in
				obtaining needed prescriptions under Medicare part D.
					Sec. 322. HHS study and report on improved patient care through
				increased caregiver and physician interaction.
					Sec. 323. Improved patient care through expanded support for
				limited English proficiency (LEP) services.
					Sec. 324. HHS study and report on use of real-time Medicare
				claims adjudication.
					Sec. 325. Ongoing assessment by MedPAC of the impact of
				medicare payments on primary care access and equity.
					Sec. 326. Distribution of additional residency
				positions.
					Sec. 327. Counting resident time in outpatient
				settings.
					Sec. 328. Rules for counting resident time for didactic and
				scholarly activities and other activities.
					Sec. 329. Preservation of resident cap positions from closed
				and acquired hospitals.
					Sec. 330. Quality improvement organization assistance for
				physician practices seeking to be patient centered medical home
				practices.
					Title IV—Studies
					Sec. 401. Study concerning the designation of primary care as a
				shortage profession.
					Sec. 402. Study concerning the education debt of medical school
				graduates.
					Sec. 403. Study on minority representation in primary
				care.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Approximately 21
			 percent of physicians who were board certified in general internal medicine
			 during the early 1990s have left internal medicine, compared to a 5 percent
			 departure rate for those who were certified in subspecialties of internal
			 medicine.
			(2)The number of
			 United States medical graduates going into family medicine has fallen by more
			 than 50 percent from 1997 to 2005.
			(3)In 2007, only 88
			 percent of the available medicine residency positions were filled and only 42
			 percent of those were filled by United States medical school graduates.
			(4)In 2006, only 24
			 percent of third-year internal medicine resident intended to pursue careers in
			 general internal medicine, down from 54 percent in 1998.
			(5)Primary care
			 physicians serve as the point of first contact for most patients and are able
			 to coordinate the care of the whole person, reducing unnecessary care and
			 duplicative testing.
			(6)Primary care
			 physicians and primary care providers practicing preventive care, including
			 screening for illness and treating diseases, can help prevent complications
			 that result in more costly care.
			(7)Patients with
			 primary care physicians or primary care providers have lower health care
			 expenditures and primary care is correlated with better health status, lower
			 overall mortality, and longer life expectancy.
			(8)Higher proportions
			 of primary care physicians are associated with significantly reduced
			 utilization.
			(9)The United States
			 has a higher ratio of specialists to primary care physicians than other
			 industrialized nations and the population of the United States is growing
			 faster than the expected rate of growth in the supply of primary care
			 physicians.
			(10)The number of
			 Americans age 65 and older, those eligible for Medicare and who use far more
			 ambulatory care visits per person as those under age 65, is expected to double
			 from 2000 to 2030.
			(11)A decrease in
			 Federal spending to carry out programs authorized by title VII of the Public
			 Health Service Act threatens the viability of one of the programs used to solve
			 the problem of inadequate access to primary care.
			(12)The National
			 Health Service Corps program has a proven record of supplying physicians to
			 underserved areas, and has played an important role in expanding access for
			 underserved populations in rural and inner city communities.
			(13)Individuals in
			 many geographic areas, especially rural areas, lack adequate access to high
			 quality preventive, primary health care, contributing to significant health
			 disparities that impair America's public health and economic
			 productivity.
			(14)About 20 percent
			 of the population of the United States resides in primary medical care Health
			 Professional Shortage Areas.
			3.Definitions
			(a)General
			 definitionsIn this Act:
				(1)Chronic Care
			 CoordinationThe term chronic care coordination
			 means the coordination of services that is based on the Chronic Care Model that
			 provides on-going health care to patients with chronic diseases that may
			 include any of the following services:
					(A)The development of
			 an initial plan of care, and subsequent appropriate revisions to such plan of
			 care.
					(B)The management of,
			 and referral for, medical and other health services, including
			 interdisciplinary care conferences and management with other providers.
					(C)The monitoring and
			 management of medications.
					(D)Patient education
			 and counseling services.
					(E)Family caregiver
			 education and counseling services.
					(F)Self-management
			 services, including health education and risk appraisal to identify behavioral
			 risk factors through self-assessment.
					(G)Providing access
			 by telephone with physicians and other appropriate health care professionals,
			 including 24-hour availability of such professionals for emergencies.
					(H)Management with
			 the principal nonprofessional caregiver in the home.
					(I)Managing and
			 facilitating transitions among health care professionals and across settings of
			 care, including the following:
						(i)Pursuing the
			 treatment option elected by the individual.
						(ii)Including any
			 advance directive executed by the individual in the medical file of the
			 individual.
						(J)Information about,
			 and referral to, hospice care, including patient and family caregiver education
			 and counseling about hospice care, and facilitating transition to hospice care
			 when elected.
					(K)Information about,
			 referral to, and management with, community services.
					(2)Critical
			 shortage health facilityThe term critical shortage health
			 facility means a public or private nonprofit health facility that does
			 not serve a health professional shortage area (as designated under section 332
			 of the Public Health Service Act), but that has a critical shortage of
			 physicians (as determined by the Secretary) in a primary care field.
				(3)PhysicianThe
			 term physician has the meaning given such term in section 1861(r)(1) of the
			 Social Security Act.
				(4)Primary
			 careThe term primary care means the provision of
			 integrated, high-quality, accessible health care services by health care
			 providers who are accountable for addressing a full range of personal health
			 and health care needs, developing a sustained partnership with patients,
			 practicing in the context of family and community, and working to minimize
			 disparities across population subgroups.
				(5)Primary care
			 fieldThe term primary
			 care field means any of the following fields:
					(A)The field of
			 family medicine.
					(B)The field of general internal
			 medicine.
					(C)The field of geriatric medicine.
					(D)The field of pediatric medicine
					(6)Primary care
			 physicianThe term
			 primary care physician means a physician who is trained in a
			 primary care field who provides first contact, continuous, and comprehensive
			 care to patients.
				(7)Primary care
			 providerThe term primary care provider
			 means—
					(A)a nurse
			 practitioner; or
					(B)a physician assistant practicing as a
			 member of a physician-directed team;
					who provides
			 first contact, continuous, and comprehensive care to patients.(8)Principal
			 careThe term principal care means integrated,
			 accessible health care that is provided by a physician who is a medical
			 subspecialist that addresses the majority of the personal health care needs of
			 patients with chronic conditions requiring the subspecialist’s expertise, and
			 for whom the subspecialist assumes care management, developing a sustained
			 physician-patient partnership and practicing within the context of family and
			 community.
				(9)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(b)Primary Medical
			 Care Shortage Area
				(1)In
			 generalIn this Act, the term primary medical care shortage
			 area or PMCSA means a geographic area with a shortage of
			 physicians (as designated by the Secretary) in a primary care field, as
			 designated in accordance with paragraph (2).
				(2)DesignationTo
			 be designated by the Secretary as a PMCSA, the Secretary must find that the
			 geographic area involved has an established shortage of primary care physicians
			 for the population served. The Secretary shall make such a designation with
			 respect to an urban or rural geographic area if the following criteria are
			 met:
					(A)The area is a
			 rational area for the delivery of primary care services.
					(B)One of the
			 following conditions prevails within the area:
						(i)The
			 area has a population to full-time-equivalent primary care physician ratio of
			 at least 3,500 to 1.
						(ii)The
			 area has a population to full-time-equivalent primary care physician ratio of
			 less than 3,500 to 1 and has unusually high needs for primary care services or
			 insufficient capacity of existing primary care providers.
						(C)Primary care
			 providers in contiguous geographic areas are overutilized.
					(c)Medically
			 Underserved Area
				(1)In
			 generalIn this Act, the term medically underserved
			 area or MUA means a rational service area with a
			 demonstrable shortage of primary health care resources relative to the needs of
			 the entire population within the service area as determined in accordance with
			 paragraph (2) through the use of the Index of Medical Underservice (referred to
			 in this subsection as the IMU) with respect to data on a service
			 area.
				(2)DeterminationsUnder
			 criteria to be established by the Secretary with respect to the IMU, if a
			 service area is determined by the Secretary to have a score of 62.0 or less,
			 such area shall be eligible to be designated as a MUA.
				(3)IMU
			 variablesIn establishing criteria under paragraph (2), the
			 Secretary shall ensure that the following variables are utilized:
					(A)The ratio of
			 primary medical care physicians per 1,000 individuals in the population of the
			 area involved.
					(B)The infant
			 mortality rate in the area involved.
					(C)The percentage of
			 the population involved with incomes below the poverty level.
					(D)The percentage of
			 the population involved age 65 or over.
					The value of
			 each of such variables for the service area involved shall be converted by the
			 Secretary to a weighted value, according to established criteria, and added
			 together to obtain the area's IMU score.(d)Patient Centered
			 Medical Home
				(1)In
			 generalIn this Act, the term
			 patient centered medical home means a physician-directed practice
			 (or a nurse practitioner-directed practice in those States in which such
			 functions are included in the scope of practice of licensed nurse
			 practitioners) that has been certified by an organization under paragraph (3)
			 as meeting the following standards:
					(A)The practice
			 provides patients who elect to obtain care through a patient centered medical
			 home (referred to as participating patients) with direct and
			 ongoing access to a primary or principal care physician or a primary care
			 provider who accepts responsibility for providing first contact, continuous,
			 and comprehensive care to the whole person, in collaboration with teams of
			 other health professionals, including nurses and specialist physicians, as
			 needed and appropriate.
					(B)The practice
			 applies standards for access to care and communication with participating
			 beneficiaries.
					(C)The practice has
			 readily accessible, clinically useful information on participating patients
			 that enables the practice to treat such patients comprehensively and
			 systematically.
					(D)The practice
			 maintains continuous relationships with participating patients by implementing
			 evidence-based guidelines and applying such guidelines to the identified needs
			 of individual beneficiaries over time and with the intensity needed by such
			 beneficiaries.
					(2)Recognition of
			 NCQA approvalSuch term also
			 includes a physician-directed (or nurse-practitioner-directed) practice that
			 has been recognized as a medical home through the Physician Practice
			 Connections—patient centered Medical Home (PPC–PCMH) voluntary
			 recognition process of the National Committee for Quality Assurance.
				(3)Standard Setting
			 and Qualification Process for Medical HomesThe Secretary shall
			 establish a process for the selection of a qualified standard setting and
			 certification organization—
					(A)to establish
			 standards, consistent with this subsection, to enable medical practices to
			 qualify as patient centered medical homes; and
					(B)to provide for the
			 review and certification of medical practices as meeting such standards.
					(4)Treatment of
			 certain practicesNothing in
			 this section shall be construed as preventing a nurse practitioner from leading
			 a patient-centered medical home so long as—
					(A)all of the
			 requirements of this section are met; and
					(B)the nurse
			 practitioner is acting consistently with State law.
					(e)Application
			 under Medicare, Medicaid, PHSA, etcUnless otherwise provided, the provisions
			 of the previous subsections shall apply for purposes of provisions of the
			 Social Security Act, the Public Health Service Act, and any other Act amended
			 by this Act.
			IMedical
			 education
			101.Recruitment
			 incentivesTitle VII of the
			 Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at
			 the end the following:
				
					FMedical education
				recruitment incentives
						786.Medical
				education recruitment incentives
							(a)In
				generalThe Secretary is authorized to award grants or contracts
				to institutions of higher education that are graduate medical schools, to
				enable the graduate medical schools to improve primary care education and
				training for medical students.
							(b)ApplicationA
				graduate medical school that desires to receive a grant under this section
				shall submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Uses of
				fundsA graduate medical school that receives a grant under this
				section shall use such grant funds to carry out 1 or more of the
				following:
								(1)The creation of
				primary care mentorship programs.
								(2)Curriculum
				development for population-based primary care models of care, such as the
				patient centered medical home.
								(3)Increased
				opportunities for ambulatory, community-based training.
								(4)Development of generalist curriculum to
				enhance care for rural and underserved populations in primary care or general
				surgery.
								(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for each of the fiscal years 2010 through
				2012.
							.
			102.Debt
			 forgiveness, scholarships, and service obligations
				(a)PurposeIt
			 is the purpose of this section to encourage individuals to enter and continue
			 in primary care physician careers.
				(b)Amendment to the
			 Public Health Service ActPart D of title III of the Public
			 Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the
			 following:
					
						XIPrimary care
				medical education
							340I.Scholarships
								(a)In
				generalThe Secretary, acting
				through the Administrator of the Health Resources and Services Administration,
				shall award grants to critical shortage health facilities to enable such
				facilities to provide scholarships to individuals who agree to serve as
				physicians at such facilities after completing a residency in a primary care
				field (as defined in section 3(a)(5) of the Preserving Patient Access to
				Primary Care Act of 2009).
								(b)ScholarshipsA
				health facility shall use amounts received under a grant under this section to
				enter into contracts with eligible individuals under which—
									(1)the facility
				agrees to provide the individual with a scholarship for each school year (not
				to exceed 4 school years) in which the individual is enrolled as a full-time
				student in a school of medicine or a school of osteopathic medicine; and
									(2)the individual
				agrees—
										(A)to maintain an
				acceptable level of academic standing;
										(B)to complete a
				residency in a primary care field; and
										(C)after completing
				the residency, to serve as a primary care physician at such facility in such
				field for a time period equal to the greater of—
											(i)one year for each
				school year for which the individual was provided a scholarship under this
				section; or
											(ii)two years.
											(c)Amount
									(1)In
				generalThe amount paid by a health facility to an individual
				under a scholarship under this section shall not exceed $35,000 for any school
				year.
									(2)ConsiderationsIn
				determining the amount of a scholarship to be provided to an individual under
				this section, a health facility may take into consideration the individual's
				financial need, geographic differences, and educational costs.
									(3)Exclusion from
				gross incomeFor purposes of the Internal Revenue Code of 1986,
				gross income shall not include any amount received as a scholarship under this
				section.
									(d)Application of
				certain provisionsThe provisions of subpart III of part D shall,
				except as inconsistent with this section, apply to the program established in
				subsection (a) in the same manner and to the same extent as such provisions
				apply to the National Health Service Corps Scholarship Program established in
				such subpart.
								(e)DefinitionsIn
				this section:
									(1)Critical
				shortage health facilityThe
				term critical shortage health facility means a public or private
				nonprofit health facility that does not serve a health professional shortage
				area (as designated under section 332), but has a critical shortage of
				physicians (as determined by the Secretary) in a primary care field.
									(2)Eligible
				individualThe term eligible individual means an
				individual who is enrolled, or accepted for enrollment, as a full-time student
				in an accredited school of medicine or school of osteopathic medicine.
									340J.Loan repayment
				program
								(a)PurposeIt
				is the purpose of this section to alleviate critical shortages of primary care
				physicians and primary care providers.
								(b)Loan
				repaymentsThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a program of
				entering into contracts with eligible individuals under which—
									(1)the individual
				agrees to serve—
										(A)as a primary care physician or primary care
				provider in a primary care field; and
										(B)in an area that is
				not a health professional shortage area (as designated under section 332), but
				has a critical shortage of primary care physicians and primary care providers
				(as determined by the Secretary) in such field; and
										(2)the Secretary
				agrees to pay, for each year of such service, not more than $35,000 of the
				principal and interest of the undergraduate or graduate educational loans of
				the individual.
									(c)Service
				requirementA contract entered into under this section shall
				allow the individual receiving the loan repayment to satisfy the service
				requirement described in subsection (a)(1) through employment in a solo or
				group practice, a clinic, a public or private nonprofit hospital, or any other
				appropriate health care entity.
								(d)Application of
				certain provisionsThe provisions of subpart III of part D shall,
				except as inconsistent with this section, apply to the program established in
				subsection (a) in the same manner and to the same extent as such provisions
				apply to the National Health Service Corps Scholarship Program established in
				such subpart.
								(e)DefinitionIn
				this section, the term eligible individual means—
									(1)an individual with
				a degree in medicine or osteopathic medicine; or
									(2)a primary care
				provider (as defined in section 3(a)(7) of the
				Preserving Patient Access to Primary Care Act
				of 2009).
									340K.Loan
				repayments for physicians in the fields of obstetrics and gynecology and
				certified nurse midwives
								(a)PurposeIt
				is the purpose of this section to alleviate critical shortages of physicians in
				the fields of obstetrics and gynecology and certified nurse midwives.
								(b)Loan
				repaymentsThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a program of
				entering into contracts with eligible individuals under which—
									(1)the individual
				agrees to serve—
										(A)as a physician in
				the field of obstetrics and gynecology or as a certified nurse midwife;
				and
										(B)in an area that is
				not a health professional shortage area (as designated under section 332), but
				has a critical shortage of physicians in the fields of obstetrics and
				gynecology or certified nurse midwives (as determined by the Secretary),
				respectively; and
										(2)the Secretary
				agrees to pay, for each year of such service, not more than $35,000 of the
				principal and interest of the undergraduate or graduate educational loans of
				the individual.
									(c)Service
				requirementA contract entered into under this section shall
				allow the individual receiving the loan repayment to satisfy the service
				requirement described in subsection (a)(1) through employment in a solo or
				group practice, a clinic, a public or private nonprofit hospital, or any other
				appropriate health care entity.
								(d)Application of
				certain provisionsThe provisions of subpart III of part D shall,
				except as inconsistent with this section, apply to the program established in
				subsection (a) in the same manner and to the same extent as such provisions
				apply to the National Health Service Corps Scholarship Program established in
				such subpart.
								(e)DefinitionIn
				this section, the term eligible individual means—
									(1)a physician in the
				field of obstetrics and gynecology; or
									(2)a certified nurse
				midwife.
									340L.ReportsNot later than 18 months after the date of
				enactment of this section, and annually thereafter, the Secretary shall submit
				to Congress a report that describes the programs carried out under this
				subpart, including statements concerning—
								(1)the number of
				enrollees, scholarships, loan repayments, and grant recipients;
								(2)the number of
				graduates;
								(3)the amount of
				scholarship payments and loan repayments made;
								(4)which educational
				institution the recipients attended;
								(5)the number and
				placement location of the scholarship and loan repayment recipients at health
				care facilities with a critical shortage of primary care physicians;
								(6)the default rate
				and actions required;
								(7)the amount of
				outstanding default funds of both the scholarship and loan repayment
				programs;
								(8)to the extent that
				it can be determined, the reason for the default;
								(9)the demographics
				of the individuals participating in the scholarship and loan repayment
				programs;
								(10)the justification
				for the allocation of funds between the scholarship and loan repayment
				programs; and
								(11)an evaluation of
				the overall costs and benefits of the programs.
								340M.Authorization
				of appropriationsTo carry out
				sections 340I, 340J, and 340K there are authorized to be appropriated
				$55,000,000 for fiscal year 2010, $90,000,000 for fiscal year 2011, and
				$125,000,000 for fiscal year 2012, to be used solely for scholarships and loan
				repayment awards for primary care physicians and primary care
				providers.
							.
				103.Deferment of
			 loans during residency and internships
				(a)Loan
			 requirementsSection 427(a)(2)(C)(i) of the Higher Education Act
			 of 1965 (20 U.S.C. 1077(a)(2)(C)(i)) is amended by inserting unless the
			 medical internship or residency program is in a primary care field (as defined
			 in section 3(a)(5) of the Preserving Patient Access to Primary Care Act of
			 2009) after residency program.
				(b)FFEL
			 loansSection 428(b)(1)(M)(i)
			 of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)(i)) is amended by
			 inserting unless the medical internship or residency program is in a
			 primary care field (as defined in section 3(a)(5) of the Preserving Patient
			 Access to Primary Care Act of 2009) after residency
			 program.
				(c)Federal Direct
			 LoansSection 455(f)(2)(A) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(2)(A)) is amended by
			 inserting unless the medical internship or residency program is in a
			 primary care field (as defined in section 3(a)(5) of the Preserving Patient
			 Access to Primary Care Act of 2009) after residency
			 program.
				(d)Federal Perkins
			 LoansSection 464(c)(2)(A)(i) of the Higher Education Act of 1965
			 (20 U.S.C. 1087dd(c)(2)(A)(i)) is amended by inserting unless the
			 medical internship or residency program is in a primary care field (as defined
			 in section 3(a)(5) of the Preserving Patient Access to Primary Care Act of
			 2009) after residency program.
				104.Educating
			 medical students about primary care careersPart C of title VII of the Public Health
			 Service Act (42 U.S.C. 293k) is amended by adding at the end the
			 following:
				
					749.Educating
				Medical Students about Primary Care Careers
						(a)In
				generalThe Secretary shall award grants to eligible State and
				local government entities for the development of informational materials that
				promote careers in primary care by highlighting the advantages and rewards of
				primary care, and that encourage medical students, particularly students from
				disadvantaged backgrounds, to become primary care physicians.
						(b)AnnouncementThe
				grants described in subsection (a) shall be announced through a publication in
				the Federal Register and through appropriate media outlets in a manner intended
				to reach medical education institutions, associations, physician groups, and
				others who communicate with medical students.
						(c)EligibilityTo
				be eligible to receive a grant under this section an entity shall—
							(1)be a State or
				local entity; and
							(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(d)Use of
				funds
							(1)In
				generalAn entity shall use amounts received under a grant under
				this section to support State and local campaigns through appropriate media
				outlets to promote careers in primary care and to encourage individuals from
				disadvantaged backgrounds to enter and pursue careers in primary care.
							(2)Specific
				usesIn carrying out activities under paragraph (1), an entity
				shall use grants funds to develop informational materials in a manner intended
				to reach as wide and diverse an audience of medical students as possible, in
				order to—
								(A)advertise and
				promote careers in primary care;
								(B)promote primary
				care medical education programs;
								(C)inform the public
				of financial assistance regarding such education programs;
								(D)highlight
				individuals in the community who are practicing primary care physicians;
				or
								(E)provide any other
				information to recruit individuals for careers in primary care.
								(e)LimitationAn
				entity shall not use amounts received under a grant under this section to
				advertise particular employment opportunities.
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through
				2013.
						.
			105.Training in a
			 family medicine, general internal medicine, general geriatrics, general
			 pediatrics, physician assistant education, general dentistry, and pediatric
			 dentistrySection 747(e) of
			 the Public Health Service Act (42 U.S.C. 293k) is amended by striking paragraph
			 (1) and inserting the following:
				
					(1)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there is authorized to be appropriated
				$198,000,000 for each of fiscal years 2010 through
				2012.
					.
			106.Increased
			 funding for National Health Service Corps Scholarship and Loan Repayment
			 Programs
				(a)In
			 generalThere is authorized
			 to be appropriated $332,000,000 for the period of fiscal years 2010 through
			 2012 for the purpose of carrying out subpart III of part D of title III of the
			 Public Health Service Act (42 U.S.C. 254l et seq.). Such authorization of
			 appropriations is in addition to the authorization of appropriations in section
			 338H of such Act (42 U.S.C. 254q) and any other authorization of appropriations
			 for such purpose.
				(b)AllocationOf the amounts appropriated under
			 subsection (a) for the period of fiscal years 2010 through 2012, the Secretary
			 shall obligate $96,000,000 for the purpose of providing contracts for
			 scholarships and loan repayments to individuals who—
					(1)are primary care
			 physicians or primary care providers; and
					(2)have not previously received a scholarship
			 or loan repayment under subpart III of part D of title III of the Public Health
			 Service Act (42 U.S.C. 254l et seq.).
					IIMedicaid Related
			 Provisions
			201.Transformation
			 grants to support patient centered medical homes under Medicaid and
			 CHIP
				(a)In
			 generalSection 1903(z) of the Social Security Act (42 U.S.C.
			 1396b(z)) is amended—
					(1)in paragraph (2),
			 by adding at the end the following new subparagraph:
						
							(G)Methods for
				improving the effectiveness and efficiency of medical assistance provided under
				this title and child health assistance provided under title XXI by encouraging
				the adoption of medical practices that satisfy the standards established by the
				Secretary under paragraph (2) of section 3(d) of the Preserving Patient Access
				to Primary Care Act of 2009 for medical practices to qualify as patient
				centered medical homes (as defined in paragraph (1) of such
				section).
							;
				and
					(2)in paragraph
			 (4)—
						(A)in subparagraph
			 (A)—
							(i)in
			 clause (i), by striking and at the end;
							(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
							(iii)by
			 inserting after clause (ii), the following new clause:
								
									(iii)$25,000,000 for
				each of fiscal years 2010, 2011, and
				2012.
									;
				and
							(B)in subparagraph
			 (B), by striking the second and third sentences and inserting the following:
			 Such method shall provide that 100 percent of such funds for each of
			 fiscal years 2010, 2011, and 2012 shall be allocated among States that design
			 programs to adopt the innovative methods described in paragraph (2)(G), with
			 preference given to States that design programs involving multipayers
			 (including under title XVIII and private health plans) test projects for
			 implementation of the elements necessary to be recognized as a patient centered
			 medical home practice under the National Committee for Quality Assurance
			 Physicians Practice Connection-PCMH module (or any other equivalent process, as
			 determined by the Secretary)..
						(b)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2010.
				IIIMedicare
			 Provisions
			APrimary
			 Care
				301.Reforming
			 payment systems under Medicare to support primary care
					(a)Increasing
			 budget neutrality limits under the physician fee schedule To account for
			 anticipated savings resulting from payments for certain services and the
			 coordination of beneficiary careSection 1848(c)(2)(B) of the
			 Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)) is amended—
						(1)in clause
			 (ii)(II), by striking (iv) and (v) and inserting (iv),
			 (v), and (vii); and
						(2)by adding at the
			 end the following new clause:
							
								(vii)Increase in
				limitation to account for certain anticipated savings
									(I)In
				generalEffective for fee schedules established beginning with
				2010, the Secretary shall increase the limitation on annual adjustments under
				clause (ii)(II) by an amount equal to the anticipated savings under parts A, B,
				and D (including any savings with respect to items and services for which
				payment is not made under this section) which are a result of payments for
				designated primary care services and comprehensive care coordination services
				under section 1834(m) and the coverage of patient centered medical home
				services under section 1861(s)(2)(FF) (as determined by the Secretary).
									(II)Mechanism to
				determine application of increaseThe Secretary shall establish a
				mechanism for determining which relative value units established under this
				paragraph for physicians' services shall be subject to an adjustment under
				clause (ii)(I) as a result of the increase under subclause (I).
									(III)Additional
				funding as determined necessary by the secretaryIn addition to
				any funding that may be made available as a result of an increase in the
				limitation on annual adjustments under subclause (I), there shall also be
				available to the Secretary, for purposes of making payments under this title
				for new services and capabilities to improve care provided to individuals under
				this title and to generate efficiencies under this title, such additional funds
				as the Secretary determines are
				necessary.
									.
						(b)Separate
			 medicare payment for designated primary care services and comprehensive care
			 coordination services
						(1)In
			 generalSection 1834 of the Social Security Act (42 U.S.C. 1395m)
			 is amended by adding at the end the following new subsection:
							
								(n)Payment for
				designated primary care services and comprehensive care coordination
				services
									(1)In
				generalThe Secretary shall pay for designated primary care
				services and comprehensive care coordination services furnished to an
				individual enrolled under this part.
									(2)Payment
				amountThe Secretary shall determine the amount of payment for
				designated primary care services and comprehensive care coordination services
				under this subsection.
									(3)Documentation requirementsThe Secretary shall propose appropriate
				documentation requirements to justify payments for designated primary care
				services and comprehensive care coordination services under this
				subsection.
									(4)Definitions
										(A)Comprehensive
				care coordination servicesThe term comprehensive care
				coordination services means care coordination services with procedure
				codes established by the Secretary (as appropriate) which are furnished to an
				individual enrolled under this part by a primary care provider or principal
				care physician.
										(B)Designated
				primary care servicesThe term designated primary care
				service means a service which the Secretary determines has a procedure
				code which involves a clinical interaction with an individual enrolled under
				this part that is inherent to care coordination, including interactions outside
				of a face-to-face encounter. Such term includes the following:
											(i)Care plan
				oversight.
											(ii)Evaluation and
				management provided by phone.
											(iii)Evaluation and
				management provided using internet resources.
											(iv)Collection and
				review of physiologic data, such as from a remote monitoring device.
											(v)Education and
				training for patient self management.
											(vi)Anticoagulation
				management services.
											(vii)Any other
				service determined appropriate by the
				Secretary.
											.
						(2)Effective
			 dateThe amendment made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
						302.Coverage of
			 patient centered medical home services
					(a)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
						(1)in subparagraph
			 (DD), by striking and at the end;
						(2)in subparagraph
			 (EE), by inserting and at the end; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(FF)patient centered medical home
				services (as defined in subsection
				(hhh)(1));
								.
						(b)Definition of
			 patient centered medical home servicesSection 1861 of the Social
			 Security Act (42 U.S.C. 1395x) is amended by adding at the end the following
			 new subsection:
						
							(hhh)Patient centered medical home services(1)The term patient
				centered medical home services means care coordination services
				furnished by a qualified patient centered medical home.
								(2)The term qualified patient centered
				medical home means a patient centered medical home (as defined in
				section 3(d) of the Preserving Patient Access to Primary Care Act of
				2009).
								.
					(c)Monthly fee for
			 patient centered medical home servicesSection 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the following
			 new subsection:
						
							(p)Monthly fee for
				patient centered medical home services
								(1)Monthly
				fee
									(A)In
				generalNot later than January 1, 2012, the Secretary shall
				establish a payment methodology for patient centered medical home services (as
				defined in paragraph (1) of section 1861(hhh)). Under such payment methodology,
				the Secretary shall pay qualified patient centered medical homes (as defined in
				paragraph (2) of such section) a monthly fee for each individual who elects to
				receive patient centered medical home services at that medical home. Such fee
				shall be paid on a prospective basis.
									(B)ConsiderationsThe
				Secretary shall take into account the results of the Medicare medical home
				demonstration project under section 204 of the Medicare Improvement and
				Extension Act of 2006 (42 U.S.C. 1395b–1 note; division B of Public Law
				109–432) in establishing the payment methodology under subparagraph (A).
									(2)Amount of
				payment
									(A)ConsiderationsIn
				determining the amount of such fee, subject to paragraph (3), the Secretary
				shall consider the following:
										(i)The clinical work
				and practice expenses involved in providing care coordination services
				consistent with the patient centered medical home model (such as providing
				increased access, care coordination, disease population management, and
				education) for which payment is not made under this section as of the date of
				enactment of this subsection.
										(ii)Ensuring that the
				amount of payment is sufficient to support the acquisition, use, and
				maintenance of clinical information systems which—
											(I)are needed by a
				qualified patient centered medical home; and
											(II)have been shown
				to facilitate improved outcomes through care coordination.
											(iii)The
				establishment of a tiered monthly care management fee that provides for a range
				of payment depending on how advanced the capabilities of a qualified patient
				centered medical home are in having the information systems needed to support
				care coordination.
										(B)Risk-adjustmentThe
				Secretary shall use appropriate risk-adjustment in determining the amount of
				the monthly fee under this paragraph.
									(3)Funding
									(A)In
				generalThe Secretary shall determine the aggregate estimated
				savings for a calendar year as a result of the implementation of this
				subsection on reducing preventable hospital admissions, duplicate testing,
				medication errors and drug interactions, and other savings under this part and
				part A (including any savings with respect to items and services for which
				payment is not made under this section).
									(B)FundingSubject
				to subparagraph (C), the aggregate amount available for payment of the monthly
				fee under this subsection during a calendar year shall be equal to the
				aggregate estimated savings (as determined under subparagraph (A)) for the
				calendar year (as determined by the Secretary).
									(C)Additional
				fundingIn the case where the amount of the aggregate actual
				savings during the preceding 3 years exceeds the amount of the aggregate
				estimated savings (as determined under subparagraph (A)) during such period,
				the aggregate amount available for payment of the monthly fee under this
				subsection during the calendar year (as determined under subparagraph (B))
				shall be increased by the amount of such excess.
									(D)Additional funding as determined necessary
				by the secretaryIn addition
				to any funding made available under subparagraphs (B) and (C), there shall also
				be available to the Secretary, for purposes of effectively implementing this
				subsection, such additional funds as the Secretary determines are
				necessary.
									(4)Performance-based
				bonus paymentsThe Secretary shall establish a process for paying
				a performance-based bonus to qualified patient centered medical homes which
				meet or achieve substantial improvements in performance (as specified under
				clinical, patient satisfaction, and efficiency benchmarks established by the
				Secretary). Such bonus shall be in an amount determined appropriate by the
				Secretary.
								(5)No effect on
				payments for evaluation and management servicesThe monthly fee
				under this subsection shall have no effect on the amount of payment for
				evaluation and management services under this
				title.
								.
					(d)CoinsuranceSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
						(1)by striking
			 and before (W); and
						(2)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 patient centered medical home services (as defined in section 1861(hhh)(1)),
			 the amount paid shall be (i) in the case of such services which are physicians'
			 services, the amount determined under subparagraph (N), and (ii) in the case of
			 all other such services, 80 percent of the lesser of the actual charge for the
			 service or the amount determined under a fee schedule established by the
			 Secretary for purposes of this subparagraph.
						(e)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2012.
					303.Medicare
			 primary care payment equity and access provision
					(a)In
			 generalSection 1848 of the
			 Social Security Act (42 U.S.C. 1395w–4), as amended by section 302(c), is
			 amended by adding at the end the following new subsection:
						
							(q)Primary care
				payment equity and access
								(1)In
				generalNot later than
				January 1, 2010, the Secretary shall develop a methodology, in consultation
				with primary care physician organizations and primary care provider
				organizations, the Medicare Payment Advisory Commission, and other experts, to
				increase payments under this section for designated evaluation and management
				services provided by primary care physicians, primary care providers, and
				principal care providers through 1 or more of the following:
									(A)A service-specific modifier to the relative
				value units established for such services.
									(B)Service-specific bonus payments.
									(C)Any other methodology determined
				appropriate by the Secretary.
									(2)Inclusion of
				proposed criteriaThe
				methodology developed under paragraph (1) shall include proposed criteria for
				providers to qualify for such increased payments, including consideration
				of—
									(A)the type of service being rendered;
									(B)the specialty of the provider providing the
				service; and
									(C)demonstration by the provider of voluntary
				participation in programs to improve quality, such as participation in the
				Physician Quality Reporting Initiative (as determined by the Secretary) or
				practice-level qualification as a patient centered medical home.
									(3)Funding
									(A)DeterminationThe Secretary shall determine the aggregate
				estimated savings for a calendar year as a result of such increased payments on
				reducing preventable hospital admissions, duplicate testing, medication errors
				and drug interactions, Intensive Care Unit admissions, per capita health care
				expenditures, and other savings under this part and part A (including any
				savings with respect to items and services for which payment is not made under
				this section).
									(B)FundingThe aggregate amount available for such
				increased payments during a calendar year shall be equal to the aggregate
				estimated savings (as determined under subparagraph (A)) for the calendar year
				(as determined by the Secretary).
									(C)Additional
				funding as determined necessary by the secretaryIn addition to any funding made available
				under subparagraph (B), there shall also be available to the Secretary, for
				purposes of effectively implementing this subsection, such additional funds as
				the Secretary determines are
				necessary.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply to services
			 furnished on or after January 1, 2010.
					304.Additional
			 incentive payment program for primary care services furnished in health
			 professional shortage areas
					(a)In
			 generalSection 1833 of the Social Security Act (42 U.S.C. 1395l)
			 is amended by adding at the end the following new subsection:
						
							(x)Additional incentive payments for primary
				care services furnished in health professional shortage areas
								(1)In
				generalIn the case of primary care services furnished on or
				after January 1, 2010, by a primary care physician or primary care provider in
				an area that is designated (under section 332(a)(1)(A) of the Public Health
				Service Act) as a health professional shortage area as identified by the
				Secretary prior to the beginning of the year involved, in addition to the
				amount of payment that would otherwise be made for such services under this
				part, there also shall be paid (on a monthly or quarterly basis) an amount
				equal to 10 percent of the payment amount for the service under this
				part.
								(2)DefinitionsIn
				this subsection:
									(A)Primary care
				physician; primary care providerThe terms primary care
				physician and primary care provider have the meaning given
				such terms in paragraphs (6) and (7), respectively, of section 3(a) of the
				Preserving Patient Access to Primary Care Act of 2009.
									(B)Primary care
				servicesThe term primary care services means
				procedure codes for services in the category of the Healthcare Common Procedure
				Coding System, as established by the Secretary under section 1848(c)(5) (as of
				December 31, 2008, and as subsequently modified by the Secretary) consisting of
				evaluation and management services, but limited to such procedure codes in the
				category of office or other outpatient services, and consisting of
				subcategories of such procedure codes for services for both new and established
				patients.
									(3)Judicial
				reviewThere shall be no administrative or judicial review under
				section 1869, 1878, or otherwise, respecting the identification of primary care
				physicians, primary care providers, or primary care services under this
				subsection.
								.
					(b)Conforming
			 amendmentSection 1834(g)(2)(B) of the Social Security Act (42
			 U.S.C. 1395m(g)(2)(B)) is amended by adding at the end the following sentence:
			 Section 1833(x) shall not be taken into account in determining the
			 amounts that would otherwise be paid pursuant to the preceding
			 sentence..
					305.Permanent
			 extension of floor on Medicare work geographic adjustment under the Medicare
			 physician fee scheduleSection
			 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is
			 amended by striking and before January 1, 2010,.
				306.Permanent extension
			 of Medicare incentive payment program for physician scarcity
			 areasSection 1833(u) of the
			 Social Security Act (42 U.S.C. 1395l(u)) is amended—
					(1)in paragraph (1)—
						(A)by inserting or on or after July 1,
			 2009 after before July 1, 2008; and
						(B)by inserting
			 (or, in the case of services furnished on or after July 1, 2009, 10
			 percent) after 5 percent; and
						(2)in paragraph
			 (4)(D), by striking before July 1, 2008 and inserting
			 before January 1, 2010.
					307.HHS study and
			 report on the process for determining relative value under the Medicare
			 physician fee schedule
					(a)StudyThe
			 Secretary shall conduct a study on the process used by the Secretary for
			 determining relative value under the Medicare physician fee schedule under
			 section 1848(c) of the Social Security Act (42 U.S.C. 1395w–4(c)). Such study
			 shall include an analysis of the following:
						(1)(A)Whether the existing
			 process includes equitable representation of primary care physicians (as
			 defined in section 3(a)(6)); and
							(B)any changes that may be necessary to
			 ensure such equitable representation.
							(2)(A)Whether the existing
			 process provides the Secretary with expert and impartial input from physicians
			 in medical specialties that provide primary care to patients with multiple
			 chronic diseases, the fastest growing part of the Medicare population;
			 and
							(B)any changes that may be necessary to
			 ensure such input.
							(3)(A)Whether the existing
			 process includes equitable representation of physician medical specialties in
			 proportion to their relative contributions toward caring for Medicare
			 beneficiaries, as determined by the percentage of Medicare billings per
			 specialty, percentage of Medicare encounters by specialty, or such other
			 measures of relative contributions to patient care as determined by the
			 Secretary; and
							(B)any changes that may be necessary to
			 reflect such equitable representation.
							(4)(A)Whether the existing
			 process, including the application of budget neutrality rules, unfairly
			 disadvantages primary care physicians, primary care providers, or other
			 physicians who principally provide evaluation and management services;
			 and
							(B)any changes that may be necessary to
			 eliminate such disadvantages.
							(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
					BPreventive
			 services
				311.Eliminating
			 time restriction for initial preventive physical examination
					(a)In
			 generalSection 1862(a)(1)(K)
			 of the Social Security Act (42 U.S.C. 1395y(a)(1)(K)) is amended by striking
			 more than and all that follows before the comma at the end and
			 inserting more than one time during the lifetime of the
			 individual.
					(b)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
					312.Elimination of
			 cost-sharing for preventive benefits under the Medicare program
					(a)Definition of
			 preventive servicesSection 1861(ddd) of the Social Security Act
			 (42 U.S.C. 1395w(dd)) is amended—
						(1)in the heading, by
			 inserting ; preventive
			 services after services;
						(2)in paragraph (1),
			 by striking not otherwise described in this title and inserting
			 not described in subparagraphs (A) through (N) of paragraph (3);
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(3)The term preventive
				services means the following:
									(A)Prostate cancer screening tests (as defined
				in subsection (oo)).
									(B)Colorectal cancer screening tests (as
				defined in subsection (pp)).
									(C)Diabetes outpatient self-management
				training services (as defined in subsection (qq)).
									(D)Screening for glaucoma for certain
				individuals (as described in subsection (s)(2)(U)).
									(E)Medical nutrition therapy services for
				certain individuals (as described in subsection (s)(2)(V)).
									(F)An initial preventive physical
				examination (as defined in subsection (ww)).
									(G)Cardiovascular screening blood tests
				(as defined in subsection (xx)(1)).
									(H)Diabetes screening tests (as defined
				in subsection (yy)).
									(I)Ultrasound screening for abdominal
				aortic aneurysm for certain individuals (as described in subsection
				(s)(2)(AA)).
									(J)Pneumococcal and influenza vaccine and
				their administration (as described in subsection (s)(10)(A)).
									(K)Hepatitis B vaccine and its
				administration for certain individuals (as described in subsection
				(s)(10)(B)).
									(L)Screening mammography (as defined in
				subsection (jj)).
									(M)Screening pap smear and screening
				pelvic exam (as described in subsection (s)(14)).
									(N)Bone mass measurement (as defined in
				subsection (rr)).
									(O)Additional preventive services (as
				determined under paragraph
				(1)).
									.
						(b)Coinsurance
						(1)General
			 application
							(A)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)), as amended by section 302, is amended—
								(i)in
			 subparagraph (T), by striking 80 percent and inserting
			 100 percent;
								(ii)in
			 subparagraph (W), by striking 80 percent and inserting
			 100 percent;
								(iii)by
			 striking and before (X); and
								(iv)by inserting
			 before the semicolon at the end the following: , and (Y) with respect to
			 preventive services described in subparagraphs (A) through (O) of section
			 1861(ddd)(3), the amount paid shall be 100 percent of the lesser of the actual
			 charge for the services or the amount determined under the fee schedule that
			 applies to such services under this part.
								(2)Elimination of
			 coinsurance for screening sigmoidoscopies and
			 colonoscopiesSection 1834(d) of the Social Security Act (42
			 U.S.C. 1395m(d)) is amended—
							(A)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by inserting , except that payment for such tests
			 under such section shall be 100 percent of the payment determined under such
			 section for such tests before the period at the end; and
								(ii)in
			 subparagraph (C)—
									(I)by striking clause
			 (ii); and
									(II)in clause
			 (i)—
										(aa)by
			 striking (i) In
			 general.—Notwithstanding and inserting
			 Notwithstanding;
										(bb)by
			 redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively,
			 and moving such clauses 2 ems to the left; and
										(cc)in
			 the flush matter following clause (ii), as so redesignated, by inserting
			 100 percent of after based on; and
										(B)in paragraph
			 (3)—
								(i)in
			 subparagraph (A), by inserting , except that payment for such tests
			 under such section shall be 100 percent of the payment determined under such
			 section for such tests before the period at the end; and
								(ii)in
			 subparagraph (C)—
									(I)by striking clause
			 (ii); and
									(II)in clause
			 (i)—
										(aa)by
			 striking (i) In
			 general.—Notwithstanding and inserting
			 Notwithstanding; and
										(bb)by
			 inserting 100 percent of after based on.
										(3)Elimination of
			 coinsurance in outpatient hospital settings
							(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the Social Security
			 Act (42 U.S.C. 1395l(t)(1)(B)(iv)) is amended by striking and diagnostic
			 mammography and inserting , diagnostic mammography, and
			 preventive services (as defined in section 1861(ddd)(3)).
							(B)Conforming
			 amendmentsSection 1833(a)(2) of the Social Security Act (42
			 U.S.C. 1395l(a)(2)) is amended—
								(i)in
			 subparagraph (F), by striking and after the semicolon at the
			 end;
								(ii)in
			 subparagraph (G)(ii), by adding and at the end; and
								(iii)by
			 adding at the end the following new subparagraph:
									
										(H)with respect to
				preventive services (as defined in section 1861(ddd)(3)) furnished by an
				outpatient department of a hospital, the amount determined under paragraph
				(1)(W) or (1)(X), as
				applicable;
										.
								(c)Waiver of
			 application of deductibleThe first sentence of section 1833(b)
			 of the Social Security Act (42 U.S.C. 1395l(b)) is amended—
						(1)in clause (1), by
			 striking items and services described in section 1861(s)(10)(A)
			 and inserting preventive services (as defined in section
			 1861(ddd)(3));
						(2)by inserting
			 and before (4); and
						(3)by striking
			 , (5) and all that follows up to the period at the end.
						313.HHS study and
			 report on facilitating the receipt of Medicare preventive services by Medicare
			 beneficiaries
					(a)StudyThe
			 Secretary, in consultation with provider organizations and other appropriate
			 stakeholders, shall conduct a study on—
						(1)ways to assist
			 primary care physicians and primary care providers (as defined in section 3(a))
			 in—
							(A)furnishing
			 appropriate preventive services (as defined in section 1861(ddd)(3) of the
			 Social Security Act, as added by section 312) to individuals enrolled under
			 part B of title XVIII of such Act; and
							(B)referring such
			 individuals for other items and services furnished by other physicians and
			 health care providers; and
							(2)the advisability
			 and feasability of making additional payments under the Medicare program to
			 physicians and primary care providers for—
							(A)the work involved
			 in ensuring that such individuals receive appropriate preventive services
			 furnished by other physicians and health care providers; and
							(B)incorporating the
			 resulting clinical information into the treatment plan for the
			 individual.
							(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
					COther
			 provisions
				321.HHS study and
			 report on improving the ability of physicians and primary care providers to
			 assist Medicare beneficiaries in obtaining needed prescriptions under Medicare
			 part D
					(a)StudyThe
			 Secretary, in consultation with physician organizations and other appropriate
			 stakeholders, shall conduct a study on the development and implementation of
			 mechanisms to facilitate increased efficiency relating to the role of
			 physicians and primary care providers in Medicare beneficiaries obtaining
			 needed prescription drugs under the Medicare prescription drug program under
			 part D of title XVIII of the Social Security Act. Such study shall include an
			 analysis of ways to—
						(1)improve the
			 accessibility of formulary information;
						(2)streamline the
			 prior authorization, exception, and appeals processes, through, at a minimum,
			 standardizing formats and allowing electronic exchange of information;
			 and
						(3)recognize the work
			 of the physician and primary care provider involved in the prescribing process,
			 especially work that may extend beyond the amount considered to be bundled into
			 payment for evaluation and management services.
						(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
					322.HHS study and
			 report on improved patient care through increased caregiver and physician
			 interaction
					(a)StudyThe
			 Secretary, in consultation with appropriate stakeholders, shall conduct a study
			 on the development and implementation of mechanisms to promote and increase
			 interaction between physicians or primary care providers and the families of
			 Medicare beneficiaries, as well as other caregivers who support such
			 beneficiaries, for the purpose of improving patient care under the Medicare
			 program. Such study shall include an analysis of—
						(1)ways to recognize
			 the work of physicians and primary care providers involved in discussing
			 clinical issues with caregivers that relate to the care of the beneficiary;
			 and
						(2)regulations under
			 the Medicare program that are barriers to interactions between caregivers and
			 physicians or primary care providers and how such regulations should be revised
			 to eliminate such barriers.
						(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
					323.Improved
			 patient care through expanded support for limited English proficiency (LEP)
			 services
					(a)Additional
			 payments for primary care physicians and primary care
			 providersSection 1833 of the Social Security Act (42 U.S.C.
			 1395l), as amended by section 304, is amended by adding at the end the
			 following new subsection:
						
							(y)Additional
				payments for providing services to individuals with limited English
				proficiency
								(1)In
				generalIn the case of primary care providers’ services furnished
				on or after January 1, 2010, to an individual with limited English proficiency
				by a provider, in addition to the amount of payment that would otherwise be
				made for such services under this part, there shall also be paid an appropriate
				amount (as determined by the Secretary) in order to recognize the additional
				time involved in furnishing the service to such individual.
								(2)Judicial reviewThere shall be no administrative or
				judicial review under section 1869, 1878, or otherwise, respecting the
				determination of the amount of additional payment under this
				subsection.
								.
					(b)National
			 clearinghouseNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall establish a national clearinghouse to make
			 available to the primary care physicians, primary care providers, patients, and
			 States translated documents regarding patient care and education under the
			 Medicare program, the Medicaid program, and the State Children's Health
			 Insurance Program under titles XVIII, XIX, and XXI, respectively, of the Social
			 Security Act.
					(c)Grants To
			 support language translation services in underserved communities
						(1)Authority to
			 award grantsThe Secretary shall award grants to support language
			 translation services for primary care physicians and primary care providers in
			 medically underserved areas (as defined in section 3(c)).
						(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to award grants under this subsection, such sums as are necessary for
			 fiscal years beginning with fiscal year 2010.
						324.HHS study and
			 report on use of real-time Medicare claims adjudication
					(a)StudyThe
			 Secretary shall conduct a study to assess the ability of the Medicare program
			 under title XVIII of the Social Security Act to engage in real-time claims
			 adjudication for items and services furnished to Medicare beneficiaries.
					(b)ConsultationIn
			 conducting the study under subsection (a), the Secretary consult with
			 stakeholders in the private sector, including stakeholders who are using or are
			 testing real-time claims adjudication systems.
					(c)ReportNot
			 later than January 1, 2011, the Secretary shall submit to Congress a report
			 containing the results of the study conducted under subsection (a), together
			 with recommendations for such legislation and administrative action as the
			 Secretary determines appropriate.
					325.Ongoing
			 assessment by MedPAC of the impact of medicare payments on primary care access
			 and equityThe Medicare
			 Payment Advisory Commission, beginning in 2010 and in each of its subsequent
			 annual reports to Congress on Medicare physician payment policies, shall
			 provide an assessment of the impact of changes in Medicare payment policies in
			 improving access to and equity of payments to primary care physicians and
			 primary care providers. Such assessment shall include an assessment of the
			 effectiveness, once implemented, of the Medicare payment-related reforms
			 required by this Act to support primary care as well as any other payment
			 changes that may be required by Congress to improve access to and equity of
			 payments to primary care physicians and primary care providers.
				326.Distribution of
			 additional residency positions
					(a)In
			 generalSection 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) is amended—
						(1)in paragraph
			 (4)(F)(i), by striking paragraph (7) and inserting
			 paragraphs (7) and (8);
						(2)in paragraph
			 (4)(H)(i), by striking paragraph (7) and inserting
			 paragraphs (7) and (8); and
						(3)by adding at the
			 end the following new paragraph:
							
								(8)Distribution of
				additional residency positions
									(A)Additional
				residency positions
										(i)Reduction in
				limit based on unused positions
											(I)In
				generalThe Secretary shall reduce the otherwise applicable
				resident limit for a hospital that the Secretary determines had residency
				positions that were unused for all 5 of the most recent cost reporting periods
				ending prior to the date of enactment of this paragraph by an amount that is
				equal to the number of such unused residency positions.
											(II)Exception for
				rural hospitals and certain other hospitalsThis subparagraph
				shall not apply to a hospital—
												(aa)located in a
				rural area (as defined in subsection (d)(2)(D)(ii));
												(bb)that has
				participated in a voluntary reduction plan under paragraph (6); or
												(cc)that has
				participated in a demonstration project approved as of October 31, 2003, under
				the authority of section 402 of Public Law 90–248.
												(ii)Number
				available for distributionThe number of additional residency
				positions available for distribution under subparagraph (B) shall be an amount
				that the Secretary determines would result in a 15 percent increase in the
				aggregate number of full-time equivalent residents in approved medical training
				programs (as determined based on the most recent cost reports available at the
				time of distribution). One-third of such number shall only be available for
				distribution to hospitals described in subclause (I) of subparagraph (B)(ii)
				under such subparagraph.
										(B)Distribution
										(i)In
				generalThe Secretary shall increase the otherwise applicable
				resident limit for each qualifying hospital that submits an application under
				this subparagraph by such number as the Secretary may approve for portions of
				cost reporting periods occurring on or after the date of enactment of this
				paragraph. The aggregate number of increases in the otherwise applicable
				resident limit under this subparagraph shall be equal to the number of
				additional residency positions available for distribution under subparagraph
				(A)(ii).
										(ii)Distribution to
				hospitals already operating over resident limit
											(I)In
				generalSubject to subclause (II), in the case of a hospital in
				which the reference resident level of the hospital (as defined in clause (ii))
				is greater than the otherwise applicable resident limit, the increase in the
				otherwise applicable resident limit under this subparagraph shall be an amount
				equal to the product of the total number of additional residency positions
				available for distribution under subparagraph (A)(ii) and the quotient
				of—
												(aa)the
				number of resident positions by which the reference resident level of the
				hospital exceeds the otherwise applicable resident limit for the hospital;
				and
												(bb)the
				number of resident positions by which the reference resident level of all such
				hospitals with respect to which an application is approved under this
				subparagraph exceeds the otherwise applicable resident limit for such
				hospitals.
												(II)RequirementsA
				hospital described in subclause (I)—
												(aa)is
				not eligible for an increase in the otherwise applicable resident limit under
				this subparagraph unless the amount by which the reference resident level of
				the hospital exceeds the otherwise applicable resident limit is not less than
				10 and the hospital trains at least 25 percent of the full-time equivalent
				residents of the hospital in primary care and general surgery (as of the date
				of enactment of this paragraph); and
												(bb)shall continue to
				train at least 25 percent of the full-time equivalent residents of the hospital
				in primary care and general surgery for the 10-year period beginning on such
				date.
												In the
				case where the Secretary determines that a hospital no longer meets the
				requirement of item (bb), the Secretary may reduce the otherwise applicable
				resident limit of the hospital by the amount by which such limit was increased
				under this clause.(III)Clarification
				regarding eligibility for other additional residency
				positionsNothing in this clause shall be construed as preventing
				a hospital described in subclause (I) from applying for additional residency
				positions under this paragraph that are not reserved for distribution under
				this clause.
											(iii)Reference
				resident level
											(I)In
				generalExcept as otherwise provided in subclause (II), the
				reference resident level specified in this clause for a hospital is the
				resident level for the most recent cost reporting period of the hospital ending
				on or before the date of enactment of this paragraph, for which a cost report
				has been settled (or, if not, submitted (subject to audit)), as determined by
				the Secretary.
											(II)Use of most
				recent accounting period to recognize expansion of existing program or
				establishment of new programIf a hospital submits a timely
				request to increase its resident level due to an expansion of an existing
				residency training program or the establishment of a new residency training
				program that is not reflected on the most recent cost report that has been
				settled (or, if not, submitted (subject to audit)), after audit and subject to
				the discretion of the Secretary, the reference resident level for such hospital
				is the resident level for the cost reporting period that includes the
				additional residents attributable to such expansion or establishment, as
				determined by the Secretary.
											(C)Considerations
				in redistributionIn determining for which hospitals the increase
				in the otherwise applicable resident limit is provided under subparagraph (B)
				(other than an increase under subparagraph (B)(ii)), the Secretary shall take
				into account the demonstrated likelihood of the hospital filling the positions
				within the first 3 cost reporting periods beginning on or after July 1, 2010,
				made available under this paragraph, as determined by the Secretary.
									(D)Priority for
				certain areasIn determining for which hospitals the increase in
				the otherwise applicable resident limit is provided under subparagraph (B)
				(other than an increase under subparagraph (B)(ii)), the Secretary shall
				distribute the increase to hospitals based on the following criteria:
										(i)The Secretary
				shall give preference to hospitals that submit applications for new primary
				care and general surgery residency positions. In the case of any increase based
				on such preference, a hospital shall ensure that—
											(I)the position made
				available as a result of such increase remains a primary care or general
				surgery residency position for not less than 10 years after the date on which
				the position is filled; and
											(II)the total number
				of primary care and general surgery residency positions in the hospital
				(determined based on the number of such positions as of the date of such
				increase, including any position added as a result of such increase) is not
				decreased during such 10-year period.
											In the case
				where the Secretary determines that a hospital no longer meets the requirement
				of subclause (II), the Secretary may reduce the otherwise applicable resident
				limit of the hospital by the amount by which such limit was increased under
				this paragraph.(ii)The Secretary shall give preference to
				hospitals that emphasizes training in community health centers and other
				community-based clinical settings.
										(iii)The Secretary
				shall give preference to hospitals in States that have more medical students
				than residency positions available (including a greater preference for those
				States with smaller resident-to-medical-student ratios). In determining the
				number of medical students in a State for purposes of the preceding sentence,
				the Secretary shall include planned students at medical schools which have
				provisional accreditation by the Liaison Committee on Medical Education or the
				American Osteopathic Association.
										(iv)The Secretary
				shall give preference to hospitals in States that have low
				resident-to-population ratios (including a greater preference for those States
				with lower resident-to-population ratios).
										(E)Limitation
										(i)In
				generalExcept as provided in clause (ii), in no case may a
				hospital (other than a hospital described in subparagraph (B)(ii)(I), subject
				to the limitation under subparagraph (B)(ii)(III)) apply for more than 50
				full-time equivalent additional residency positions under this
				paragraph.
										(ii)Increase in
				number of additional positions available for distributionThe
				Secretary shall increase the number of full-time equivalent additional
				residency positions a hospital may apply for under this paragraph if the
				Secretary determines that the number of additional residency positions
				available for distribution under subparagraph (A)(ii) exceeds the number of
				such applications approved.
										(F)Application of
				per resident amounts for primary care and nonprimary careWith
				respect to additional residency positions in a hospital attributable to the
				increase provided under this paragraph, the approved FTE resident amounts are
				deemed to be equal to the hospital per resident amounts for primary care and
				nonprimary care computed under paragraph (2)(D) for that hospital.
									(G)DistributionThe
				Secretary shall distribute the increase to hospitals under this paragraph not
				later than 2 years after the date of enactment of this
				paragraph.
									.
						(b)IME
						(1)In
			 generalSection 1886(d)(5)(B)(v) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)(v)), in the second sentence, is amended—
							(A)by striking
			 subsection (h)(7) and inserting subsections (h)(7) and
			 (h)(8); and
							(B)by striking
			 it applies and inserting they apply.
							(2)Conforming
			 provisionSection 1886(d)(5)(B) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)) is amended by adding at the end the following
			 clause:
							
								(x)For discharges occurring on or after the
				date of enactment of this clause, insofar as an additional payment amount under
				this subparagraph is attributable to resident positions distributed to a
				hospital under subsection (h)(8)(B), the indirect teaching adjustment factor
				shall be computed in the same manner as provided under clause (ii) with respect
				to such resident
				positions.
								.
						327.Counting resident
			 time in outpatient settings
					(a)D–GMESection
			 1886(h)(4)(E) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(E)) is
			 amended—
						(1)by striking
			 under an approved medical residency training program; and
						(2)by striking
			 if the hospital incurs all, or substantially all, of the costs for the
			 training program in that setting and inserting if the hospital
			 continues to incur the costs of the stipends and fringe benefits of the
			 resident during the time the resident spends in that setting.
						(b)IMESection
			 1886(d)(5)(B)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(iv)) is
			 amended—
						(1)by striking
			 under an approved medical residency training program; and
						(2)by striking
			 if the hospital incurs all, or substantially all, of the costs for the
			 training program in that setting and inserting if the hospital
			 continues to incur the costs of the stipends and fringe benefits of the intern
			 or resident during the time the intern or resident spends in that
			 setting.
						(c)Effective dates;
			 application
						(1)In
			 generalEffective for cost
			 reporting periods beginning on or after July 1, 2009, the Secretary of Health
			 and Human Services shall implement the amendments made by this section in a
			 manner so as to apply to cost reporting periods beginning on or after July 1,
			 2009.
						(2)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(B)) or for direct graduate medical education costs
			 under section 1886(h) of such Act (42 U.S.C. 1395ww(h)).
						328.Rules for counting
			 resident time for didactic and scholarly activities and other
			 activities
					(a)GMESection
			 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)), as amended by section
			 327(a), is amended—
						(1)in paragraph
			 (4)(E)—
							(A)by designating the
			 first sentence as a clause (i) with the heading In general and appropriate
			 indentation and by striking Such rules and inserting
			 Subject to clause (ii), such rules; and
							(B)by adding at the
			 end the following new clause:
								
									(ii)Treatment of
				certain nonhospital and didactic activitiesSuch rules shall provide that all time
				spent by an intern or resident in an approved medical residency training
				program in a nonhospital setting that is primarily engaged in furnishing
				patient care (as defined in paragraph (5)(K)) in non-patient care activities,
				such as didactic conferences and seminars, but not including research not
				associated with the treatment or diagnosis of a particular patient, as such
				time and activities are defined by the Secretary, shall be counted toward the
				determination of full-time
				equivalency.
									;
							(2)in paragraph (4),
			 by adding at the end the following new subparagraph:
							
								(I)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subsection, all the time
				that is spent by an intern or resident in an approved medical residency
				training program on vacation, sick leave, or other approved leave, as such time
				is defined by the Secretary, and that does not prolong the total time the
				resident is participating in the approved program beyond the normal duration of
				the program shall be counted toward the determination of full-time
				equivalency.
								;
				and
						(3)in paragraph (5),
			 by adding at the end the following new subparagraph:
							
								(M)Nonhospital
				setting that is primarily engaged in furnishing patient careThe term nonhospital setting that is
				primarily engaged in furnishing patient care means a nonhospital setting
				in which the primary activity is the care and treatment of patients, as defined
				by the
				Secretary.
								.
						(b)IME
			 determinationsSection
			 1886(d)(5)(B) of such Act (42 U.S.C. 1395ww(d)(5)(B)), as amended by section
			 326(b), is amended by adding at the end the following new clause:
						
							(xi)(I)The provisions of subparagraph (I) of
				subsection (h)(4) shall apply under this subparagraph in the same manner as
				they apply under such subsection.
								(II)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subparagraph, all the time
				spent by an intern or resident in an approved medical residency training
				program in non-patient care activities, such as didactic conferences and
				seminars, as such time and activities are defined by the Secretary, that occurs
				in the hospital shall be counted toward the determination of full-time
				equivalency if the hospital—
									(aa)is recognized as a subsection (d)
				hospital;
									(bb)is recognized as a subsection (d) Puerto
				Rico hospital;
									(cc)is reimbursed under a
				reimbursement system authorized under section 1814(b)(3); or
									(dd)is a provider-based hospital
				outpatient department.
									(III)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subparagraph, all the time
				spent by an intern or resident in an approved medical residency training
				program in research activities that are not associated with the treatment or
				diagnosis of a particular patient, as such time and activities are defined by
				the Secretary, shall not be counted toward the determination of full-time
				equivalency.
								.
					(c)Effective dates;
			 application
						(1)In
			 generalExcept as otherwise
			 provided, the Secretary of Health and Human Services shall implement the
			 amendments made by this section in a manner so as to apply to cost reporting
			 periods beginning on or after January 1, 1983.
						(2)Direct
			 GMESection 1886(h)(4)(E)(ii) of the Social Security Act, as
			 added by subsection (a)(1)(B), shall apply to cost reporting periods beginning
			 on or after July 1, 2009.
						(3)IMESection 1886(d)(5)(B)(xi)(III) of the
			 Social Security Act, as added by subsection (b), shall apply to cost reporting
			 periods beginning on or after October 1, 2001. Such section, as so added, shall
			 not give rise to any inference on how the law in effect prior to such date
			 should be interpreted.
						(4)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act or for direct graduate medical education costs under section 1886(h) of
			 such Act.
						329.Preservation of
			 resident cap positions from closed and acquired hospitals
					(a)GMESection 1886(h)(4)(H) of the Social
			 Security Act (42 U.S.C. Section 1395ww(h)(4)(H)) is amended by adding at the
			 end the following new clauses:
						
							(vi)Redistribution
				of residency slots after a hospital closes
								(I)In
				generalSubject to the succeeding provisions of this clause, the
				Secretary shall, by regulation, establish a process under which, in the case
				where a hospital with an approved medical residency program closes on or after
				the date of enactment of the Balanced Budget Act of 1997, the Secretary shall
				increase the otherwise applicable resident limit under this paragraph for other
				hospitals in accordance with this clause.
								(II)Priority for
				hospitals in certain areasSubject to the succeeding provisions
				of this clause, in determining for which hospitals the increase in the
				otherwise applicable resident limit is provided under such process, the
				Secretary shall distribute the increase to hospitals located in the following
				priority order (with preference given within each category to hospitals that
				are members of the same affiliated group (as defined by the Secretary under
				clause (ii)) as the closed hospital):
									(aa)First, to
				hospitals located in the same core-based statistical area as, or a core-based
				statistical area contiguous to, the hospital that closed.
									(bb)Second, to
				hospitals located in the same State as the hospital that closed.
									(cc)Third, to
				hospitals located in the same region of the country as the hospital that
				closed.
									(dd)Fourth, to all
				other hospitals.
									(III)Requirement
				hospital likely to fill position within certain time periodThe
				Secretary may only increase the otherwise applicable resident limit of a
				hospital under such process if the Secretary determines the hospital has
				demonstrated a likelihood of filling the positions made available under this
				clause within 3 years.
								(IV)LimitationThe
				aggregate number of increases in the otherwise applicable resident limits for
				hospitals under this clause shall be equal to the number of resident positions
				in the approved medical residency programs that closed on or after the date
				described in subclause (I).
								(vii)Special rule
				for acquired hospitals
								(I)In
				generalIn the case of a hospital that is acquired (through any
				mechanism) by another entity with the approval of a bankruptcy court, during a
				period determined by the Secretary (but not less than 3 years), the applicable
				resident limit of the acquired hospital shall, except as provided in subclause
				(II), be the applicable resident limit of the hospital that was acquired (as of
				the date immediately before the acquisition), without regard to whether the
				acquiring entity accepts assignment of the Medicare provider agreement of the
				hospital that was acquired, so long as the acquiring entity continues to
				operate the hospital that was acquired and to furnish services, medical
				residency programs, and volume of patients similar to the services, medical
				residency programs, and volume of patients of the hospital that was acquired
				(as determined by the Secretary) during such period.
								(II)LimitationSubclause
				(I) shall only apply in the case where an acquiring entity waives the right as
				a new provider under the program under this title to have the otherwise
				applicable resident limit of the acquired hospital re-established or
				increased.
								.
					(b)IMESection
			 1886(d)(5)(B)(v) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(v)), in
			 the second sentence, as amended by section 326(b), is amended by striking
			 subsections (h)(7) and (h)(8) and inserting subsections
			 (h)(4)(H)(vi), (h)(4)(H)(vii), (h)(7), and (h)(8).
					(c)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(B)) or for direct graduate medical education costs
			 under section 1886(h) of such Act (42 U.S.C. 1395ww(h)).
					(d)No affect on
			 temporary FTE cap adjustmentsThe amendments made by this section
			 shall not affect any temporary adjustment to a hospital's FTE cap under section
			 413.79(h) of title 42, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act).
					330.Quality
			 improvement organization assistance for physician practices seeking to be
			 patient centered medical home practicesNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall revise
			 the 9th Statement of Work under the Quality Improvement Program under part B of
			 title XI of the Social Security Act to include a requirement that, in order to
			 be an eligible Quality Improvement Organization (in this section referred to as
			 a QIO) for the 9th Statement of Work contract cycle, a QIO shall
			 provide assistance, including technical assistance, to physicians under the
			 Medicare program under title XVIII of the Social Security Act that seek to
			 acquire the elements necessary to be recognized as a patient centered medical
			 home practice under the National Committee for Quality Assurance's Physician
			 Practice Connections-PCMH module (or any successor module issued by such
			 Committee).
				IVStudies
			401.Study
			 concerning the designation of primary care as a shortage profession
				(a)In
			 generalNot later than June
			 30, 2010, the Secretary of Labor shall conduct a study and submit to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions a report that
			 contains—
					(1)a description of the criteria for the
			 designation of primary care physicians as professions in shortage as defined by
			 the Secretary under section 212(a)(5)(A) of the Immigration and Nationality
			 Act;
					(2)the findings of the Secretary on whether
			 primary care physician professions will, on the date on which the report is
			 submitted, or within the 5-year period beginning on such date, satisfy the
			 criteria referred to in paragraph (1); and
					(3)if the Secretary finds that such
			 professions will not satisfy such criteria, recommendations for modifications
			 to such criteria to enable primary care physicians to be so designated as a
			 profession in shortage.
					(b)RequirementsIn conducting the study under subsection
			 (a), the Secretary of Labor shall consider workforce data from the Health
			 Resources and Services Administration, the Council on Graduate Medical
			 Education, the Association of American Medical Colleges, and input from
			 physician membership organizations that represent primary care
			 physicians.
				402.Study
			 concerning the education debt of medical school graduates
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study to evaluate the
			 higher education-related indebtedness of medical school graduates in the United
			 States at the time of graduation from medical school, and the impact of such
			 indebtedness on specialty choice, including the impact on the field of primary
			 care.
				(b)Report
					(1)Submission and
			 dissemination of reportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report on the
			 study required by subsection (a) to the Committee on Health, Education, Labor,
			 and Pensions of the Senate and the Committee on Education and Labor of the
			 House of Representatives, and shall make such report widely available to the
			 public.
					(2)Additional
			 reportsThe Comptroller General may periodically prepare and
			 release as necessary additional reports on the topic described in subsection
			 (a).
					403.Study on
			 minority representation in primary care
				(a)StudyThe
			 Secretary of Health and Human Services, acting through the Administrator of the
			 Health Resources and Services Administration, shall conduct a study of minority
			 representation in training, and in practice, in primary care
			 specialties.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration, shall submit to the appropriate
			 committees of Congress a report concerning the study conducted under subsection
			 (a), including recommendations for achieving a primary care workforce that is
			 more representative of the population of the United States.
				
